Citation Nr: 0722876	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-06 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
July 1970.  His awards and decorations include a Purple Heart 
Medal and Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In June 2007, the veteran testified during a 
hearing before the undersigned, conducted at the Board's 
central office in Washington, D.C.  A copy of the hearing 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a back disorder that 
private medical records, including an October 2003 magnetic 
resonance image (MRI) report, diagnose as multilevel disc 
herniations and degenerative disc disease.  He attributes his 
current back disorder to several events in service.  

According to his oral testimony and a July 2004 written 
statement, in September or October 1969, while with the 2nd 
Battalion 4th Marines, the veteran was knocked off the back 
of a truck, cutting his ear and injuring his back.  He 
received several ear stitches and was transferred to Hotel 
Co. 2nd Battalion, 26th Marines where the stitches were 
removed.  In a second incident, he was pushed or fell from a 
helicopter during combat and re-injured his back.  He 
complained of pain and was told to "suck it up".  Then, the 
veteran was transferred to Kilo Co. 3rd. Battalion, 7th 
Marines and, in May 1970, was knocked into a foxhole and 
sustained shrapnel wounds to his left arm and hip for which 
he was hospitalized.  He said he complained of back pain but 
told he had "grunt syndrome".  The veteran further 
indicated that he was hospitalized for nearly one month for 
treatment of malaria, apparently in Cam Ranh Bay in May 1970, 
and complained of back pain, that was diagnosed as a strain 
for which muscle relaxers were prescribed. 

In support of his claim, the veteran submitted a July 2004 
signed statement from B.V., his squad leader in Kilo Company.  
B.V. said that when they first met, the veteran complained of 
back pain in service and other squad members had to help 
carry the veteran's extra gear.  B.V. stated that he 
witnessed the veteran thrown in the air and into a fox hole 
and then complain of back and wound pain (apparently a 
reference to the May 1970 incident), after which the veteran 
was medivaced out and then returned to the squad.  
Subsequently, B.V. said that the veteran was hospitalized in 
Cam Ranh Bay where they were both treated for malaria and the 
veteran stayed longer because of his back pain.  See e.g., 
Jandreau v. Nicholson, No. 07-7029, slip op. at 5 (Fed. Cir. 
July 3, 2007) (holding that lay evidence can be competent and 
sufficent to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symtoms at the time supports a later 
diagnosis by a medical professional).  See also Buchanan v. 
Nicholson, 451 F.3d. 1331, 1335 (Fed. Cir. 2006) (to the 
effect that "lay evidence is one type of evidence that must 
be considered" and that "competent lay evidence can be 
sufficient in and of itself.")  

When examined for separation in July 1970, a musculoskeletal 
disorder was not noted.  Aside from the veteran's entrance 
and separation examination reports, there are no service 
medical records on file regarding the veteran's treatment for 
a cut ear, shell fragment wounds, or malaria. 

A May 1986 VA examination report includes an x-ray report of 
the veteran's lumbar spine that showed very mild scoliosis 
with intact pedicles and well maintained intervertebral 
spaces and vertebral bodies.  There was limitation of motion 
on straight leg raising.

In July 1986, the RO granted service connection for residuals 
of a shell fragment wound of the left arm based, in large 
measure, on findings of the May 1986 VA examination (that 
showed x-ray evidence of a metallic foreign body in the left 
forearm) and the record of the veteran's receipt of the 
Purple Heart.

A January 2004 private medical record indicates that the 
veteran gave a 20 year history of back pain.

In May 2004, the Social Security Administration (SSA) granted 
the veteran's claim for disability benefits, effective from 
July 2003.  The veteran was found totally disabled and unable 
to work due to herniated nucleus pulposus (HNP) and lumbar 
myofascial syndrome. 

During his 2007 Board hearing, the veteran reported working 
as police officer for eight years after service, and then as 
a pipe fitter for approximately until approximately 2003.  He 
indicated that there were no pertinent records from the time 
he was a police officer.  He said his current back symtoms 
are the same as he experienced in service and denied any post 
service history of back injury.

First, as noted above, there appear to be some pertinent 
missing service medical records.  The Board is of the opinion 
that efforts must be made to obtain these records or, in the 
alternative, obtain records from the Office of the U.S. 
Surgeon General (morning reports) regarding the veteran's 
hospitalization(s) in service may be indicated if such 
records are available.

Then, the Board is of the opinion that, in the interest of 
fairness, the veteran should be afforded a VA examination to 
determine the etiology of any currently diagnosed back 
disorder found to be present.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the National 
Personnel Records Center (NPRC), and 
any other appropriate federal agency, 
to request all treatment records 
associated with the veteran's 
hospitalization(s) in Cam Ranh Bay for 
treatment of shell fragment wounds and 
then malaria, in approximately May 
1970.  If these records are 
unavailable, records from the Office of 
the U. S. Surgeon General (morning 
reports) should be requested, as 
appropriate.  The veteran and his 
representative should be notified in 
writing if any records are unavailable.  
Documentation of the attempts to obtain 
the records should be contained in the 
claims folder.

2.	Then, the veteran should be scheduled 
for an appropriate VA examination by a 
physician to determine, if possible, 
the etiology of any diagnosed back 
disorder found to be present.  A 
complete history of the claimed 
disorder, including post service 
occupations and injuries, should be 
obtained from the veteran.  All 
indicated tests and studies should be 
completed and all findings reported in 
detail.  The claims file should be 
available and reviewed prior to any 
opinions being entered.  The examiner 
is requested to address the following 
questions:

a.	Does the veteran have degenerative 
disc disease, herniated nucleus 
pulposus, or another back 
disorder?

b.	If so, the examiner is requested 
to render an opinion as to whether 
it is at least as likely as not 
(i.e., at least a 50-50 
probability) that any such 
diagnosed back disorder was caused 
by military service, or whether 
such an etiology or relationship 
is unlikely (i.e., less than a 50-
50 probability). 

c.	A complete rationale should be 
given for all opinions and 
conclusions expressed.  As noted, 
the claims file must be made 
available to the examiner for 
review in conjunction with the 
examination, for a proper 
understanding of the veteran's 
medical history.  The examination 
report is to reflect whether such 
a review of the claims file was 
made.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

3.	Thereafter, the RO should readjudicate 
the appellant's claim for entitlement 
to service connection for a back 
disorder.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the August 
2006 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




